Caton, C. J. But few cases before this court have been the subject of more frequent or more protracted conference than this, and certainly none where the amount involved in the controversy has not been greater. It is not necessary to decide the question, which has been so much discussed and so much considered, whether the earnings of the vessel, after she was attached and while she should have been in the custody of the sheriff, are liable to be applied to the payment of the judgment obtained upon the debt for which she was attached, for the case shows beyond all controversy, that the vessel sold for more than sufficient to pay the judgment which the complainant obtained in the attachment suit. Admitting the jurisdiction of the court of equity to grant relief by ordering Norton & Co., who sold the vessel and received the pay therefor, to apply that money to the payment of this judgment, it is objected that the statements of the bill are insufficient to warrant that relief. The frame of the bill would no doubt indicate that the complainant was not advised whether the vessel had been sold or not, or at any rate that he was not aware that she had been sold for enough to pay his judgment, and it seems to have been the object of the bill to reach the earnings of the vessel, rather than the proceeds of the sale. After much consideration, we are not prepared to hold that the bill is not sufficient to reach the proceeds of the sale of the vessel in the hands of the defendants, as well as her earnings, but on the contrary, we think it is sufficient for that purpose. This is not a case where a precise statement of all the particular facts, a knowledge of which may be confined to the defendants alone, is required to be stated in the bill. The most important, if not the most difficult question in the case, is that of jurisdiction. That the complainant had a complete remedy at law, by an action on the sheriff’s bond, there can be no doubt, and ordinarily this is sufficient to induce a court of chancery to decline to take jurisdiction of the matter. Yet there are many cases where this is not so. Where trusts have been violated, although they be trusts of an official character, equity takes jurisdiction. There are many cases where executors and administrators have been held answerable in equity, at the suit of creditors and legatees, for misapplication of assets, although the complainant had a perfect remedy at law, on the official bond of the defendant. The same jurisdiction seems always to have been exercised over assignees in bankruptcy, where the law also afforded the same remedy. In such cases as these, no doubt seems to have been entertained of the jurisdiction of the court, to afford the appropriate remedy. Here is as much a violation of a trust as in those cases. The sheriff, in violation of the confidence and trust reposed in him, and of his duty to the complainant, delivered the vessel to Norton & Co., who used her for a long time at great profit, and then sold her. Now whatever may be said of the right of the attaching creditors to have these earnings applied to the satisfaction of the debt for which she was attached, there can be no doubt that the complainant had, by virtue of his attachment, a specific lien on the vessel itself. And when she is sold in disregard of this right, and the money passed into the hands of strangers, with full knowledge of the complainant’s attachment, as was the case here, in equity, at least, this lien must be allowed to follow and attach itself to the money. Since there was sufficient of the purchase money of the vessel in the defendants’ hands, to answer the amount decreed to the complainant, it is unnecessary to inquire, whether the court below designed it should be paid out of the earnings of the vessel or the money for which she was sold. It is sufficient that there was money in the defendants’ hands, sufficient to satisfy the complainant’s demand, which is undoubtedly liable, in equity at least, to be applied in such satisfaction. Hence, it is unnecessary to inquire, who is entitled to the earnings of the vessel. The decree must be affirmed.